Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5-19-2022 is acknowledged.
Claims 6-9, and 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-19-2022.
The Examiner notes that Claims 20-22 are drawn to Group III and are withdrawn.  The Examiner notes that there was an error in the numbering of the 3-21-2022 restriction, which stated that Claims 21-23 were the method claims.    

Claims 1-22 are pending with claims 6-9 and 16-20 withdrawn.  Claims 1-5, 10-15 are examined in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0235799 to Thiem.

In re Claim 1, Thiem teaches a microtome blade guard comprising: 
a first arm operable to be coupled to a first side of a cutting mechanism of a microtome (see Fig. 2, #14 has two arms connected by bridge #15); 
a second arm operable to be coupled to a second side of a cutting mechanism (see Fig. 2, #14 has two arms connected by bridge #15); 
a lateral support member disposed between the first arm and the second arm such that when the blade guard is coupled to a cutting mechanism (see Fig. 2, bridge #15), the lateral support member is operable to be positioned adjacent a blade slot of the cutting mechanism; and a staff (see Figs. 1-8, plunger #12, plunger head #10, pushbutton #13) coupled to the lateral support member and operable to extend therefrom to engage a blade positioned in the blade slot (see e.g., Fig. 5; see also Para. 0026-34).  

In re Claim 2, Thiem teaches wherein the staff has a retracted position and an engagement position (see Thiem, the embodiment of Fig. 8 has a retracted position and an engagement position; see also the embodiment of Fig. 4A, which has a retracted position and an engagement position).  

In re Claim 3, Thiem teaches wherein the staff is biased to the retracted position by a spring (see Para. 0030 teaching a spring element, not visible, may be provided to bias lever 22 in a clockwise direction to maintain plunger 12' in an idle position away from contact with the blade when the ejection apparatus 8' is not in use; see also Fig. 8, teaching spring element #9). 

In re Claim 5, Thiem teaches wherein the staff is operable to move laterally along a length portion of the lateral support member (see Figs. 4a and #8 which in which #12 and #12’ move laterally along a length portion of the lateral support member #15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0235799 to Thiem in view of US 5,851,213 to Berleth.

In re Claim 4, Thiem does not teach wherein the staff comprises a portion that produces a magnetic field and wherein the engagement of the blade is through a magnetic attraction.  However, Berleth teaches that it is known in the microtome art to provide magnets for securing a blade (see Figs. 1-2, magnets 7a-7d).  in the same field of  invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the magnetic structures of Berleth to the device of Thiem.  Doing so provides an easily displaceable knife (see Berleth, Col. 1, ll. 65 – Col. 2, 16)

Claim 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0235799 to Thiem in view of US 4,700,600 to Pickett. 

In re Claim 10, Thiem teaches a microtome comprising: a blade block that having a blade slot that is operable to support a blade (see Figs. 1-8, structure in which blade #12 is located); 
a blade guard pivotally coupled to the blade block (see Figs. 1-3, #14/15), the blade guard comprising a staff (see Figs. 1-8, plunger #12, plunger head #10, pushbutton #13) operable to engage a blade positioned in the blade slot (see also Para. 0026-34).  

Thiem is silent as to : a sample holder that is operable to hold a sample to be sliced by the blade; and a drive system coupled to one of the blade block and the sample holder to drive a vertical movement of the one of the blade block and the sample holder relative to the other.

However, Pickett teaches a sample holder that is operable to hold a sample to be sliced by the blade (see Pickett Fig. 1, #10) ; and a drive system coupled to one of the blade block and the sample holder to drive a vertical movement of the one of the blade block and the sample holder relative to the other (the examiner notes that the microtome disclosed in Pickett includes a drive system to drive movement of either the blade block or the sample holder relative to each other to cut the sample).

In the same field of inventions, microtomes, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the blade holder of Thiem on the microtome disclosed in Pickett. Doing so is the substitution of one known blade holder for another known blade holder in the microtome field in order to cut samples (see MPEP 2143, I, B).  Doing so would provide a knife holder for microtome blades in which on the one hand the risk of injury is reduced as much as possible, and on the other hand worn-out microtome blades can easily be brought, without additional separate aids, into a position in which they are easily graspable outside the blade cutting edge on the microtome of Pickett. (See Thiem Para. 0009).

In re Claim 11, modified Thiem, in re Claim 11, teaches wherein the blade guard comprises: a first arm operable to be coupled to a first side of the blade block (see Thiem, Fig. 2, #14 has two arms connected by bridge #15); a second arm operable to be coupled to a second side of the blade block (see Thiem, Fig. 2, #14 has two arms connected by bridge #15); and a lateral support member disposed between the first arm and the second arm (see Thiem, Fig. 2, bridge #15) , wherein the staff is coupled to the lateral support member (see Figs. 1-8, showing plunger #12, plunger head #10, pushbutton #13, etc. on bridge #15).  

In re Claim 12, modified Thiem, in re Claim 11, teaches wherein the staff has a retracted position and an engagement position (see Thiem, the embodiment of Fig. 8 has a retracted position and an engagement position; see also the embodiment of Fig. 4A, which has a retracted position and an engagement position).   

In re Claim 13, modified Thiem, in re Claim 11, teaches wherein the staff is biased to the retracted position by a spring (see Para. 0030 teaching a spring element, not visible, may be provided to bias lever 22 in a clockwise direction to maintain plunger 12' in an idle position away from contact with the blade when the ejection apparatus 8' is not in use; see also Fig. 8, teaching spring element #9). 

In re Claim 15, modified Thiem in re Claim 11, teaches  wherein the staff is operable to move laterally along a length portion of the lateral support member (see Thiem, Figs. 4a and #8 which in which #12 and #12’ move laterally along a length portion of the lateral support member #15).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0235799 to Thiem in view of US 4,700,600 to Pickett, and further in view of in view of US 5,851,213 to Berleth.

In re Claim 14, modified Thiem does not teach wherein the staff comprises a portion that produces a magnetic field and wherein the engagement of the blade is through a magnetic attraction.   However, Berleth teaches that it is known in the microtome art to provide magnets for securing a blade (see Figs. 1-2, magnets 7a-7d).  in the same field of  invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the magnetic structures of Berleth to the device of Thiem.  Doing so provides an easily displaceable knife (see Berleth, Col. 1, ll. 65 – Col. 2, 16). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724